Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Reid on 10/26/2021.
The application has been amended as follows: 
In the Claims:
Claims 13-20 have been cancelled

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 has not been rejected using prior art because no references, nor combination thereof, could be found which disclose or suggest a method of operating two or more gas turbines which drive a common rotatable load, wherein in flight having one engine operate in a powered mode or a standby mode to provide no motive power to the aircraft, and when operating in a standby mode, bleeding pressurized air from a second bleed location downstream of a first bleed location.
The closest prior art of record is Sabnis (US-Pub 2016/0332737) and Jones (US-Pub 2017/0369180). Sabnis discloses a method of operating two or more jet engines in a high or low power mode (par. 0026) wherein upon operating in a low power mode, pressurized air is bled from a second .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN V MEILLER whose telephone number is (571)272-9229.  The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on 571-272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/S.V.M./               Examiner, Art Unit 3741                                                                                                                                                                                         
	
	/TODD E MANAHAN/              Supervisory Patent Examiner, Art Unit 3741